TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00567-CV



                                 In re Thomas Ritchie McBride


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Thomas Ritchie McBride has filed a petition for writ of mandamus,

complaining of the validity of the indictment against him and of the trial court’s failure to rule on

a petition for writ of habeas corpus. See Tex. R. App. P. 52. Having reviewed the petition and its

attachments, we deny the petition for writ of mandamus. See id. R. 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: August 31, 2016